              Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 1 of 7
MUS3077796. l




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BOARDS OF TRUSTEES OF THE                           )
WESTERN PENNSYLVANJA                                )   Civil Action No.   2: 19-212
ELECTRICAL EMPLOYEES PENSION,                       )
INSURANCE TRUST, DEFERRED                           )
COMPENSATION, WAGE & FRINGE                         )
FUNDS and THENATIONAL ELECTRICAL                    )   THIS DOCUMENT WAS
BENEFIT FUND; SECRETARY OF FUNDS,                   )   ELECTRONICALLY FILED
LLC; and THE WESTERN PENNSYLVANIA                   )
CHAPTER OF THE NATIONAL                             )
ELECTRICAL CONTRACTORS                              )
ASSOCIATION                                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
         vs.                                        )
                                                    )
EMERALD ELECTRICAL SERVICES LLC,                    )
CURTIS MOREHEAD, and DEBORAH M.                     )
MOREHEAD,                                           )
                                                    )
                 Defendants.                        )

                                         COMPLAINT

         Plaintiffs, the Boards of Trustees of the Western Pennsylvania Electrical Employees

Pension, Insurance Trust, Deferred Compensation, Wage & Fringe Funds , the Board of Trustees

of the National Electrical Benefit Fund (collectively, the "Benefit Funds"), the Secretary of

Funds, LLC, and the Western Pennsylvania Chapter of the National Electrical Contractors

Association ("NECA"), by their counsel, Meyer, Unkovic & Scott LLP, hereby file the within

Complaint, of which the following is a statement:

         1.      This action is brought by the fiduciaries and collection agents of various

multiemployer plans to recover all delinquent employee benefit contributions determined to be

due, and to restore all plan losses resulting from the actions taken by the contributing employer

and its chief officers.
Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 2 of 7
Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 3 of 7
Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 4 of 7
Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 5 of 7
Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 6 of 7
Case 2:19-cv-00212-MJH Document 1 Filed 02/26/19 Page 7 of 7
